                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

COLONIAL PIPELINE COMPANY                     )
                                              )
               Plaintiff/Counter-Defendant    )
                                              )        Case No. 3:20-cv-00666
v.                                            )
                                              )        Judge William L. Campbell, Jr.
METROPOLITAN NASHVILLE                        )        Magistrate Judge Alistair E. Newbern
AIRPORT AUTHORITY;                            )        JURY DEMAND
                                              )
               Defendant/Counterclaimant      )
                                              )
AECOM TECHNICAL SERVICES, INC.                )
                                              )
               Defendant                      )

                               JOINT MEDIATION REPORT

       In accordance with the Court’s January 12, 2021 Initial Case Management Order, which

requires the parties to file a joint report regarding mediation by February 12, 2021, the parties

report as follows:

       1.      The parties engaged Carlos A. González of The González Firm, LLC in Atlanta,

Georgia to mediate this matter and Case No. 3:20-cv-00809.

       2.      In an effort to provide enough time for the parties to prepare to mediate and to

accommodate the schedules of all those participating in the mediation, including those who are

not parties to this case, three days during the week of February 22, 2021 have been reserved to

mediate this matter.

       3.      In the meantime, all parties and Mr. González have been and are engaged in

information exchanges and discussions regarding the process, logistics and issues involved in the

mediation.




     Case 3:20-cv-00666 Document 52 Filed 02/12/21 Page 1 of 4 PageID #: 449
       4.      Discussions between the parties and Mr. González might continue for some period

after the week of February 22, 2021, and the parties will report back to the Court by March 5,

2021 regarding the status of the mediation.


                                         Respectfully submitted,


                                         s/ Brian M. Dobbs
                                         L. Wearen Hughes (BPR No. 5683)
                                         J. Andrew Goddard (BPR No. 6299)
                                         Brian M. Dobbs (BPR No. 25855)
                                         Bass, Berry & Sims PLC
                                         150 3rd Ave. S., Suite 2800
                                         Nashville, TN 37201
                                         Telephone: (615) 742-6200
                                         Facsimile: (615) 742-6293
                                         whughes@bassberry.com
                                         dgoddard@bassberry.com
                                         bdobbs@bassberry.com

                                         Attorneys for Plaintiff and Counter-Defendant
                                         Colonial Pipeline Company


                                         s/ Paul S. Davidson
                                         Paul S. Davidson (BPR No. 011789)
                                         Edward Callaway (BPR No. 016016)
                                         Michael C. Brett (BPR No. 037290)
                                         Waller Lansden Dortch & Davis LLP
                                         511 Union Street, Suite 2700
                                         Nashville, TN 37219
                                         Telephone: (615) 850-8942
                                         Facsimile: (615) 244-6804
                                         paul.davidson@wallerlaw.com
                                         ed.callaway@wallerlaw.com
                                         mike.brett@wallerlaw.com

                                         Attorneys for Defendant and Counter-Claimant
                                         Metropolitan Nashville Airport Authority




                                               2

    Case 3:20-cv-00666 Document 52 Filed 02/12/21 Page 2 of 4 PageID #: 450
                             s/ Gary C. Shockley
                             Gary C. Shockley (BPR No. 10104)
                             Caldwell G. Collins (BPR No. 28452)
                             Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
                             211 Commerce Street
                             Nashville, TN 37201
                             Telephone: (615) 726-5704
                             Facsimile: (615) 744-5704
                             gshockley@bakerdonelson.com
                             cacollins@bakerdonelson.com

                             Attorneys for Defendant
                             AECOM Technical Services, Inc.




                                   3

Case 3:20-cv-00666 Document 52 Filed 02/12/21 Page 3 of 4 PageID #: 451
                                 CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Defendant and Counter-Claimant
       Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for Defendant AECOM Technical Services, Inc.


                                              s/ Brian M. Dobbs




                                                 4

    Case 3:20-cv-00666 Document 52 Filed 02/12/21 Page 4 of 4 PageID #: 452
